Citation Nr: 1140901	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-45 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors -- including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed her claim seeking service connection for PTSD and bipolar disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including PTSD, schizophrenia, bipolar disorder, and depression.  The Board thus finds that, pursuant to Clemons, supra, her service-connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

1.  The Veteran has not provided sufficient detail or supporting evidence to verify that that she was exposed to a stressor, including a sexual assault, during her military service and her statements alone are not credible.  

2.  The Veteran has not been diagnosed with PTSD based on a verified stressor.  

3.  There is clear and unmistakable evidence that a psychiatric disability (schizophrenia) pre-existed the Veteran's military service.

4.  There is clear and unmistakable evidence that the Veteran's pre-existing schizophrenia was not aggravated during military service beyond the normal progression of the disease.  

5.  There is no competent medical or competent and credible lay evidence that the Veteran has a psychiatric disability, to include bipolar disorder and major depressive disorder that was incurred in or aggravated by active service.  

6.  The Veteran was treated for chondromalacia of the right knee in service and she has a current diagnosis of chondromalacia of the right knee.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  
2.  A psychiatric disability, to include bipolar disorder and major depressive disorder were not incurred in service, may not be presumed to have been so incurred, and schizophrenia was not aggravated by active service.  §§ 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309(a) (2011).  

3.  Chondromalacia of the right knee was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the decision herein granting the benefit sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist pertaining to the issue for entitlement to service connection for a right knee disability are harmless.  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a December 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  She was also advised in an enclosed sheet that she was to fill out and return the types of alternative evidence that could be submitted to substantiate her claim for service connection for PTSD based on a sexual assault.  Additionally, she was advised of how disability ratings and effective dates were assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met and neither the Veteran nor her representative has asserted that any notice was lacking or prejudicial.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, service personnel records, stressor statements, and available post service VA and private treatment records.  The Veteran was afforded an occasion to provide details related to her claimed sexual assault stressor so that an official attempt to verify the stressor could be made to the United States Army and Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (USASCURR)).  She was also advised of alternative types of evidence to help support her claim since it was based on a sexual assault, including police reports, lay statements, etc.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for a psychiatric disability to include PTSD.  VA records do denote a diagnosis of PTSD.  However, in the absence of some specific information related to the alleged stressor that caused the PTSD, the Board finds that there is no reasonable possibility of substantiating the claim.  Hence, in the absence of a verified stressor, the Board finds that such examination is not necessary.  Hence, the Board also finds under such circumstances, VA is not obligated to provide a VA examination for her claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  Accordingly, the Board finds that the duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a psychosis or arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  .  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran is competent to state that she has had knee pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies depending upon whether the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where, as here, the Veteran did not engage in combat with the enemy, her lay testimony, in and of itself, is not sufficient to establish the occurrence of her alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

As discussed above, in order to establish service connection for PTSD, there must be:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran's service treatment records do not document any treatment for PTSD.  The Veteran has not averred that her alleged stressors occurred during combat with the enemy - in fact, she served during peace time.  In her claim for benefits, she asserted that she had PTSD as a result of sexual assaults that took place during her active duty, including being "pimped by her husband."  However, despite being given the opportunity to do so, she has not provided sufficient detail regarding the incidents nor provided any type of information that was capable of verification.  She also did not provide any corroborating evidence from other sources such as letters from family members counseling facilities, personal diaries, etc.  The record indicates that the Veteran has a chronic mental disability and a substance abuse problem.  Hence, for the purpose of establishing the occurrence of a personal assault stressor, the Board finds that her statements alone are simply not deemed credible and reliable.  Consequently, even though the record contains a diagnosis of PTSD, in the absence of either confirmed combat status or a confirmed stressor, the claim may not be granted.  Hence, the Veteran's service connection claim for PTSD fails on that basis.  

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  

With regard to the issue of entitlement to service connection for a psychiatric disability other than PTSD, the Board finds that the record includes clear and unmistakable evidence that the Veteran had a psychiatric disability prior to her military service.  Her service treatment records document a report of a two-month psychiatric hospitalization in 1972 with a diagnosis of schizophrenia.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  
During her military service, the Veteran underwent extensive psychiatric treatment.  The treating physicians concluded that her preexisting disability was not aggravated by service beyond the normal progression.  The Veteran has not submitted any medical evidence to the contrary.  To the extent that she herself asserts that her schizophrenia either did not pre-exist service or was aggravated thereby, the Board observes that it has not been shown that she possesses any medical training.  Hence, her statements alone are insufficient.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds that her assertions to that effect are not deemed credible in light of her substance abuse.  Competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Finally, the record also shows that the Veteran has also been diagnosed with bipolar disorder and major depressive disorder.  However, neither of those disorders was diagnosed in service, nor have they been shown to be causally related to the Veteran's military service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for entitlement to an acquired psychiatric disorder, to include bipolar disorder and PTSD, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Right Knee

The Veteran's service treatment records show that she was treated on multiple occasions while on active duty for complaints of pain and swelling in her right knee and she was diagnosed with chondromalacia of the right knee in August 1977.  Although no problems with her knees were noted on her March 1978 separation medical examination, when asked at her March 1978 separation report of medical history if she experienced a "trick" or locked knee, she responded "Yes."

Post-service medical records reflect that treatment providers have identified the Veteran as suffering from what has been identified as chondromalacia of the right knee, for which she was treated as early as 1999 and has continued to seek treatment since that time.  

The evidence reflects that the Veteran was diagnosed with chondromalacia of the right knee in service and she has a current diagnosis of that disability.  Hence, pursuant to 38 C.F.R. § 3.303(b), service connection for chondromalacia of the right knee is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder , major depressive disorder, schizophrenia, and PTSD, is denied.  

Service connection for chondromalacia of the right knee is granted.  



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


